
	

113 HJ 51 IH: Proposing an amendment to the Constitution of the United States relating to marriage.
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 51
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Huelskamp (for
			 himself, Mr. Broun of Georgia,
			 Mr. Pitts,
			 Mr. Jordan,
			 Mr. Westmoreland,
			 Mr. Pittenger,
			 Mr. Sam Johnson of Texas,
			 Mr. Barton,
			 Mr. Gohmert,
			 Mr. Brooks of Alabama,
			 Mr. Franks of Arizona,
			 Mr. Jones,
			 Mr. Meadows,
			 Mr. Pearce,
			 Mr. Duncan of South Carolina,
			 Mr. Fleming,
			 Mr. Neugebauer,
			 Mr. Harris,
			 Mr. Walberg,
			 Mr. Palazzo,
			 Mr. Shuster,
			 Mr. Hall, Mr. Bridenstine, Mr.
			 Schweikert, Mr. Wolf,
			 Mr. Smith of New Jersey,
			 Mr. Stockman,
			 Mr. Hultgren, and
			 Mr. Lankford) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to marriage.
	
	
		1.Short titleThis joint resolution may be cited as the
			 Marriage Protection Amendment.
		2.Constitutional
			 amendmentThe following
			 article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the Constitution
			 when ratified by the legislatures of three-fourths of the several States within
			 seven years after the date of its submission for ratification:
			
				 —
					Marriage in the United States shall consist
				only of the union of a man and a woman. Neither this Constitution, nor the
				constitution of any State, shall be construed to require that marriage or the
				legal incidents thereof be conferred upon any union other than the union of a
				man and a
				woman.
					.
		
